h
d
                OFFICE         OF THE   ATTORNEY    C;fNERAL    OF TEXAS
                                           AUSTIN
    GROVERSELLERS                       September 8, 19I&



    Honorable       ii.   k.   Dad.8
    State Hegietrer
    State Eoard of Health
    Auetin    2,    Texae

    Dear Sir:




              Your requeet for 0                               the herefnrbove oap-
    tloned matter bar bee
    from your letter a8 f

             the district
             ia8uenco of                                     certificate8
                                                         appreoiate it it

                                                    court OonBidOr the
                                                er for a certified oopy

                                        he 1sBuenoe of euoh en order, la



                            please give me an outline or form
             for the petition to be submitted to the oourt in
             such oaeee?"
              Section (24) of Rule &?a, under Artiole 4.477of the
    ReriBed Cirll Statutes, Vernon's Codiflcetion, LB 13s follOWS:
I
                                                                             574


honorable    Pi. 4. ihliB, page 2


              "(25) And provided that the name of the fa-
      ther or any information by whioh he might be lden-
      tifled,    shell not be written into the birth or
      death oertlficate     of any illegitimate   ohild, and
      provided further,     that any statement the father of
      en illegitimate     ohild wishee to make ea to its
      parentage, may, when plaoed in the form of en ef-
      fidevit,    be etteohed to the original    birth record.
      Reither the State itagi6trar nor any looel regir-
      trar shall issue a certified       oopy of any birth or
      death oertifioate     wherein a ohild or an adult im
      stated to be illegitimete,       unlees suoh oertified
      oopy la ordered by a Court of competent jurisdlo-
      ti0n.w

              It is thus seen that neither the Stat. Reglrtrar nor
the local registrar      may issue a oertified    oopy of any birth or
death oertiticate      where&n a ohild or an adult la Btotod to be
illegitimate,      unless auoh oortliied   oopy is ordered by a oourt
2 oomnetent jurladlotion.
           How 0 oourt may not ex4rolao  its judlolal           runeti0n8
in raoetion except where it 18 rpeolally    authorized          to do 10.
11 Tex. Jur., Sec. 80, p. 816.
             We find no authority   for   the 116 Tex. 220, 288 S.N. 417; Woods v. Lenier, 66 S.W. (26)
                                                                   575


Honorable Vi.A. 3avi8, page 3


360; Iebill v. Stovell, 92 S.W. (2d) 1067; Weaver v. Humphrey,
95 Y.W. (26) 720, 114 S.W. (26) 609; Dollert v. Pratt-&wit Oil
Corporeti'on,I.79S.W. (26) 346.
          M order requiring the iesuanoe of suah a certificate
is in legal essence a mandamus, and the registrar against whom
the order 1s ma;lewould, of cour8e, be the respondent party
whose consent la required.
          Other than upon oonaont of the partlee, the oourt
would have no juriediotion to make the order in veoatlon a8
herainebove stated.
          Your aeoond qua&ion is anaered In the negative.
Under the statute already dieoussed, any woourt of oompetent
juriBdi8tion" m?mn~ a oourt having Jurlsdlotion w8r the 8ub-
jeot matter and not nsocasarily  over the person of th6 parties.
Your queetion 2 pre8ent8 a matter of po88ible venue, but this
do88 not go to ths juri8dlotion of the oourt aa a oourt, but
would preB8nt merely a q~e6tion or privilegs of ths rrspondant
to be sued in hi8 own oounty, in a propar ease, whioh prfrilrge
oould be waived and would, of oour88, b8 waived if he 8hould
consent to the oourt'8 hearing in determining the matter in va-
oetion.
           With respcot to question No. 3, we will not undertake
to prepare an outline or form ror the petition since the faota
would ordlner1l.ybe SO peoullerly pertinent 08 to make our ef-
fort mile.
                                      Yours Tory truly,
                                                GENERAL
                                                      OF TEXAS



                                                      001s Sp8er
                                                       ABeistent